Case: 11-40129     Document: 00512004818         Page: 1     Date Filed: 10/01/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 1, 2012
                                     No. 11-40129
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JOSE LARA,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:10-CR-698-1


Before BARKSDALE, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
        Jose Lara appeals from his guilty-plea conviction of attempting to export
more than 500 rounds of ammunition from the United States to Mexico. Lara
contends the district court erred in determining his offense subjected him to a
higher base-offense level of 26 under Guideline § 2M5.2(a)(1). He asserts the
district court read Guideline § 2M5.2(a)(2) too narrowly, and the lower base-
offense level of 14 is warranted because:                (1) his offense involved only
ammunition and not firearms; and (2) the ammunition at issue was designed

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-40129   Document: 00512004818     Page: 2   Date Filed: 10/01/2012

                                No. 11-40129

only for .357 and .38 caliber, non-fully-automatic small arms. He contends his
position is supported by the 2011 amended version of Guideline § 2M5.2.
      Our court recently rejected materially indistinguishable arguments in
United States v. Diaz-Gomez, 680 F.3d 477, 479-82 (5th Cir. 2012).
      AFFIRMED.




                                      2